

EMPLOYMENT AGREEMENT


      This Employment Agreement is made and entered into by and between Genesis
Biopharma Inc. (the "Company") and Anthony J. Cataldo ("Executive") as of May
___, 2011(the "Effective Date").


WHEREAS, the EMPLOYER is desirous of employing Executive, and Executive wishes
to be employed by EMPLOYER in accordance with the terms and conditions set forth
in this Agreement.


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:
 
1.        Position and Duties: Executive shall be employed by the Company as its
Executive Chairman ("Chairman") and Chief Executive Officer (“CEO”), reporting
only to the Company's Board of Directors. As its Chairman and CEO, Executive
agrees to devote the necessary business time, energy and skill to his duties at
the Company, and will be permitted engage in outside consulting  and/or
employment provided said services do not interfere with Executive’s obligations
to Company under the terms of this Agreement.  Executive agrees to advise the
Board of any outside Services, and further agrees that the Company’s Board of
Directors shall make the sole determination of whether a proposed consulting or
employment activity would interfere with Executive’s obligations under this
Agreement. These duties of Executive under this Agreement shall include all
those duties customarily performed by an Executive Chairman as well as providing
advice and consultation on general corporate matters, particularly related to
shareholder and investor relations, assisting the Company with respect to
raising equity and other financing for the Company, and other projects as may be
assigned by the Company’s Board of Directors on an as needed basis. During the
term of Executive's employment, Executive shall be permitted to serve on boards
of directors of for-profit or not-for-profit entities provided such service does
not adversely affect the performance of Executive's duties to the Company under
this Agreement, and are not in conflict with the interests of the Company.


In addition to Executive’s appointment as Executive Chairman of the Board of
Directors of the Company, Executive shall be nominated to stand for election to
the Board of Directors at the next scheduled shareholders meeting.  As a member
of the Company's Board, Executive shall continue to be subject to the provisions
of the Company's bylaws and all applicable general corporation laws relative to
his position on the Board. In addition to the Company's bylaws, as a member of
the Board, Executive shall also be subject to the statement of powers, both
specific and general, set forth in the Company's Articles of Incorporation.


 
1

--------------------------------------------------------------------------------

 
 

 
1.
Term of Employment: This Agreement shall remain in effect for a period of five
years from the Effective Date (the “Initial Term”) , and thereafter will
automatically renew for successive one year periods unless either party provides
thirty days' prior notice of termination (the Initial Term along with each
renewal period the “Term”). In the event the Company elects to terminate the
Agreement, such termination shall be considered to be an Involuntary
Termination, and Executive shall be provided benefits as provided in this
Agreement. Upon the termination of Executive's employment for any reason,
neither Executive nor Company shall have any further obligation or liability
under this Agreement to the other, except as set forth below.



2.          Compensation: Executive shall be compensated by the Company for his
services as follows:
a.       Base Salary: Executive shall be paid a monthly Base Salary of
$25,000.00 per month ($300,000.00 on an annualized basis), subject to applicable
withholding, in accordance with the Company's normal payroll procedures.
Executive's salary shall be reviewed on at least an annual basis and may be
adjusted as appropriate. In the event of such an adjustment, that amount shall
become Executive's Base Salary. Furthermore, during the term of this Agreement,
in no event shall Executive's compensation be less than any other officer or
employee of the Company or any subsidiary.  Notwithstanding the foregoing,
$5,000 of the Base Salary shall accrue until such time as mutually agreed by the
Company and the Executive.
b.       Benefits: Executive shall have the right, on the same basis as other
senior executives of the Company, to participate in and to receive benefits
under any of the Company's employee benefit plans, if such plan exists and as
such plans may be modified from time to time, and provided that in no event
shall Executive receive less than (4) four weeks paid vacation per annum and (6)
six paid sick/five paid personal days per annum.
c.       Performance Bonus: Executive shall have the opportunity to earn a
performance bonus in accordance with the Company's bonus plan; if the Company
does not have a Bonus Plan in effect at any given time during the term of this
Agreement, then the Company’s Compensation Committee or Board of Directors shall
have discretion as to determining bonus compensation for Executive.
d.       Stock Options: Provided this Agreement is in force and effect, the
Company shall grant Executive stock options (the “Options”) pursuant to the
Company’s Stock Option Plan or any successor plan (the “Plan”), to purchase up
to 2,500,000 shares of the Company’s common stock. The Options will be
exercisable pursuant to the limitations of the Plan but shall be available for
exercise for a minimum of ten (10) years.  The Options shall vest in equal
monthly installments during the Term. The Option shall   be exercisable at an
exercise price equal to the closing price of Employer’s common stock on the
Effective Date ($1.25).  The Company grants Executive cost free piggyback
registration rights for the shares underlying the Options and will use its
reasonable efforts to first include the options in the existing Plan and
register the underlying shares in a Form S-8 Registration statement, or
thereafter in the next registration statement filed by the Company.
e.       Expenses: Company shall reimburse Executive for reasonable travel,
lodging, entertainment and meal expenses incurred in connection the performance
of services within this Agreement as approved by the Company in advance.
f.       Travel: Executive shall travel as necessary from time to time to
satisfy his performance and responsibilities under this Agreement.
Notwithstanding, the Executive shall create a budget for all expected Travel and
have such budget approved the Company’s Board prior to commencing such Travel.
 
2

--------------------------------------------------------------------------------

 
 
 
3.
Effect of Termination of Employment:

a.       Voluntary Termination, Death or Disability: In the event of Executive's
voluntary termination from employment with the Company, Executive shall be
entitled to no compensation or benefits from the Company other than those earned
under Section 3 through the date of his termination and, in the case of each
stock option, restricted stock award or other Company stock-based award granted
to Executive, the extent to which such awards are vested through the date of his
termination. In the event that Executive's employment terminates as a result of
his death or disability, Executive shall be entitled to a pro-rata share of the
Target Bonus (presuming performance meeting, but not exceeding, target
performance goals) in addition to all compensation and benefits earned under
Section 3 through the date of termination.


b.       Termination for Cause: If Executive's employment is terminated by the
Company for Cause, Executive shall be entitled to no compensation or benefits
from the Company other than those earned under Section 3 through the date of his
termination and, in the case of each stock option, restricted stock award or
other Company stock-based award granted to Executive, the extent to which such
awards are vested through the date of his termination. In the event that the
Company terminates Executive's employment for Cause, the Company shall provide
written notice to Executive of that fact prior to, or concurrently with, the
termination of employment. Failure to provide written notice that the Company
contends that the termination is for Cause shall constitute a waiver of any
contention that the termination was for Cause, and the termination shall be
irrebuttably presumed to be an Involuntary Termination.


c.       Involuntary Termination During Change in Control Period: If Executive's
employment with the Company terminates as a result of a Change in Control Period
Involuntary Termination, then, in addition to any other benefits described in
this Agreement, Executive shall receive the following:
i.    all compensation and benefits earned under Section 3 through the date of
Executive's employment agreement;
ii.   a lump sum payment equivalent to the remaining Base Salary (as it was in
the employment agreement  prior to the Change in Control) due Executive from the
date of Involuntary Termination to the end of the term of this Agreement ; and
iii.  reimbursement for the cost of medical, life, disability insurance coverage
at a level equivalent to that provided by the Company (if provided) for a period
expiring upon the earlier of: (a) one year; or (b) the time Executive begins
alternative employment wherein said insurance coverage is available and offered
to Executive. It shall be the obligation of Executive to inform the Company that
new employment has been obtained.


Unless otherwise agreed to by Executive at the time of Involuntary Termination,
the amount payable to Executive under subsections (i) through (iii), above,
shall be paid to Executive in a lump sum within ninety (90) days following
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.


d.       Termination Without Cause in the Absence of Change in Control: In the
event that Executive's employment terminates as a result of a Non Change in
Control Period Involuntary Termination, then Executive shall receive the
following benefits:
i.    all compensation and benefits earned under Section 3 through the
completion date of the Executive's employment agreement;
ii.   a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Executive to the end of
the term of this Agreement; and
 
3

--------------------------------------------------------------------------------

 

 
iii.  reimbursement for the cost of medical, life and disability insurance
coverage at a level equivalent to that provided by the Company (if provided) for
a period of the earlier of: (a) one year; or (b) the time Executive begins
alternative employment wherein said insurance coverage is available and offered
to Executive. It shall be the obligation of Executive to inform the Company that
new employment has been obtained.


Unless otherwise agreed to by Executive, the amount payable to Executive under
subsections (i) through (iii) above shall be paid to Executive in a lump sum
within ninety (90) days following Executive's termination of employment. The
amounts payable under subsection (iv) shall be paid monthly during the
reimbursement period.


e.       Resignation from Positions: In the event that Executive's employment
with the Company is terminated for any reason, on the effective date of the
termination Executive shall simultaneously resign from each position he holds on
the Board and/or the Board of Directors of any of the Company's affiliated
entities and any position Executive holds as an officer of the Company or any of
the Company's affiliated entities.


4.         5. Certain Definitions: For the purpose of this Agreement, the
following capitalized terms shall have the meanings set forth below:


      (a) "Cause" shall mean any of the following occurring on or after the date
of this Agreement:
 
            (i) Executive's violation of any law, rule, or regulation (other
than traffic violations, misdemeanors or similar offenses) or final
cease-and-desist order, in each case that involves moral turpitude;


            (ii) Executive's improper disclosure of the Company's confidential
or proprietary information;
 
      (b) "Change in Control" shall mean the occurrence of any of the following
events:


            (i) (X) any "person" (as such term is used in Section 13 (d) and 14
(d) of the Securities Exchange Act of 1934, as amended) (other than Executive)
becomes the "beneficial owner" (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the total combined voting power represented by the
Company's then outstanding voting securities other than the acquisition of the
Company's Common Stock by a Company-sponsored employee benefit plan or through
the issuance of shares sold directly by the Company to a single acquirer, or (Y)
any "person" (as such term is used in Section 13 (d) and 14 (d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act) directly or indirectly, of securities of
the Company representing less than fifty percent (50%) of the total combined
voting power represented by the Company's then outstanding
voting     securities, but in connection with the person's acquisition of
securities the person acquires the right to terminate the employment of all or a
portion of the Company's management team;
 
 
4

--------------------------------------------------------------------------------

 
 

            (ii) the Company is party to a merger or consolidation which results
in the holders of the voting securities of the Company outstanding immediately
prior thereto failing to retain immediately after such merger or consolidation
direct or indirect beneficial ownership of more than fifty percent (50%) of the
total combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger of consolidation.


            (iii) effectiveness of an agreement for the sale, lease or
disposition by the Company of all or substantially all of the Company's assets;
or


            (iv) a liquidation or dissolution of the Company.


      (c) "Change in Control Period" shall mean the period commencing on the
date sixty (60) days prior to the date of consummation of the Change of Control
and ending sixty (60) days following of same date of consummation of the
Changeof Control.


      (d) "Change in Control Period Good Reason" shall mean Executive's
resignation for any of the following conditions, first occurring during a Change
in Control Period and occurring without Executive's written consent:


            (i) a decrease in Executive's Base Salary and/or a decrease in
Executive's Target Bonus (as a multiple of Executive's Base Salary) under the
Performance Bonus Plan or employee benefits other than as part of any
across-the-board reduction applying to all senior executives and not resulting
in those senior executives receiving lesser benefits than similarly situated
executives of an acquirer;


            (ii) a material, adverse change in Executive's title, authority,
responsibilities, as measured against Executive's title, authority,
responsibilities or duties immediately prior to such change.


            (iii) a change in the Executive's ability to maintain his principal
workplace at multiple or satellite offices;


            (iv) any material breach by the Company of any provision of this
Agreement, which breach is not cured within thirty (30) days following written
notice of such breach from Executive;


            (v) any failure of the Company to obtain the assumption of this
Agreement by any of the Company's successors or assigns by purchase, merger,
consolidation, sale of assets or otherwise.


            (vi) any purported termination of Executive's employment for
"material breach of contract" which is purportedly effected without providing
the "cure" period, if applicable, described in Section 6 (a)(iii) or (vi),
above.


The effective date of any Change in Control Period Involuntary Termination shall
be the date of notification to the Executive of the termination of employment by
the Company or the date of notification to the Company of the resignation from
employment by the Executive for Change in Control Period Good Reason.
 
 
5

--------------------------------------------------------------------------------

 
 

      (e) "Non Change in Control Period Good Reason" shall mean the Executive's
resignation within six months of any of the following conditions first occurring
outside of a Change in Control Period and occurring without Executive's written
consent:


            (i) a decrease in Executive's total cash compensation opportunity
(adding Base Salary and Target Bonus) of greater than ten percent (10%);


            (ii) a material, adverse change in Executive's title, authority,
responsibilities or duties, as measured against Executive's title, authority,
responsibilities or duties immediately prior to such change;


            (iii) any material breach by the Company of a provision of this
Agreement, which breach is not cured within thirty (30) days following written
notice of such breach from Executive;


            (iv) any change in the Executive's ability to maintain his principal
workplace at multiple or satellite offices;


            (v) any purported termination of Executive's employment for
"material breach of contract" which is purportedly effected without providing
the "cure" period, if applicable, described in Section 6 (a) (iii) or (vi),
above.


The effective date of any Non Change in Control Period Involuntary Termination
shall be the date of notification to the Executive of the termination of
employment by the Company or the date of notification to the Company of the
resignation from employment by the Executive for Non Change in Control Period
Good Reason.


      (f) "Incumbent Directors" shall mean members of the Board who either (a)
are members of the Board as of the date hereof, or (b) are elected, or nominated
for election, to the Board with the affirmative vote of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).


      (g) "Change in Control Period Involuntary Termination" shall mean during a
Change in Control Period the termination by the Company of Executive's
employment with the Company for any reason other than Cause, Executive's death
or Executive's Disability; or


      (h) "Non Change in Control Period Involuntary Termination" shall mean
outside a Change in Control Period the termination by the Company of Executive's
employment with the Company for any reason other than Cause, Executive's death
or Executive's disability.


5.          Dispute Resolution: In the event of any dispute or claim relating to
or arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully addressed and finally resolved by (1) binding arbitration conducted by the
American Arbitration Association in Los Angeles, in the State of California in
accordance with its National Employment Dispute Resolution rules or (2) in any
federal or state court located in Los Angeles, CA. The Company agrees that any
decisions of the Arbitration Panel will be binding and enforceable in any state
that the Company conducts the operation of its business.
 
6

--------------------------------------------------------------------------------

 
 
6.         Attorneys' Fees: The prevailing party shall be entitled to recover
from the losing party its attorneys' fees and costs incurred in any action
brought to enforce any right arising out of this Agreement.


7.         Restrictive Covenants:
a.         Nondisclosure. During the Term and following termination of the
Executive's employment with the Company, Executive shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to,
confidential information concerning the Company's financial condition,
prospects, technology, customers, suppliers, methods of doing business and
promotion of the Company's products and services) shall be deemed a valuable,
special and unique asset of the Company that is received by the Executive in
confidence and as a fiduciary. For purposes of this Agreement "Confidential
Information" means information disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof and not generally known or in the
public domain, about the Company or its business. Notwithstanding the foregoing,
nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information to the extent required by law or by any court.


b.         Non-Competition. The Executive shall not, while employed by the
Company and for a period of one year following the Date of Termination for
Cause, or Resignation without Good Reason, engage or participate, directly or
indirectly (whether as an officer, director, employee, partner, consultant, or
otherwise), in any business that manufactures, markets or sells products that
directly competes with any product of the Company that is significant to the
Company's business based on sales and/or profitability of any such product as of
the date of termination of Executive's employment with the Company. Nothing
herein shall prohibit Executive from being a passive owner of less than 5 %
stock of any entity directly engaged in a competing business.


c.         Property Rights; Assignment of Inventions. With respect to
information, inventions and discoveries or any interest in any copyright and/or
other property right developed, made or conceived of by Executive, either alone
or with others, during his employment by Employer arising out of such employment
or pertinent to any field of business or research in which, during such
employment, Employer is engaged or (if such is known to or ascertainable by
Executive) is considering engaging, Executive hereby agrees:


i.           that all such information, inventions and discoveries or any
interest in any copyright and/or other property right, whether or not patented
or patentable, shall be and remain the exclusive property of the Employer;


ii.           to disclose promptly to an authorized representative of Employer
all such information, inventions and discoveries or any copyright and/or other
property right and all information in Executive's possession as to possible
applications and uses thereof;
 
7

--------------------------------------------------------------------------------

 
 
iii.           not to file any patent application relating to any such invention
or discovery except with the prior written consent of an authorized officer of
Employer (other than Executive);


iv.           that Executive hereby waives and releases any and all rights
Executive may have in and to such information, inventions and discoveries, and
hereby assigns to Executive and/or its nominees all of Executive's right, title
and interest in them, and all Executive's right, title and interest in any
patent, patent application, copyright or other property right based thereon.
Executive hereby irrevocably designates and appoints the Company and each of its
duly authorized officers and agents as his agent and attorney-in-fact to act for
him and on his behalf and in his stead to execute and file any document and to
do all other lawfully permitted acts to further the prosecution, issuance and
enforcement of any such patent, patent application, copyright or other property
right with the same force and effect as if executed and delivered by Executive;
and


v.           at the request of the Company, and without expense to Executive, to
execute such documents and perform such other acts as Employer deems necessary
or appropriate, for Employer to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by Employer, and to assign to Employer
or its designee such inventions and any and all patent applications and patents
relating thereto.


8.         General:


a.          Successors and Assigns: The provisions of this Agreement shall inure
to the benefit of and be binding upon the Company, Executive and each and all of
their respective heirs, legal representatives, successors and assigns. The
duties, responsibilities and obligations of Executive under this Agreement shall
be personal and not assignable or delegable by Executive in any manner
whatsoever to any person, corporation, partnership, firm, company, joint venture
or other entity. Executive may not assign, transfer, convey, mortgage, pledge or
in any other manner encumber the compensation or other benefits to be received
by him or any rights which he may have pursuant to the terms and provisions of
this Agreement.


b.          Amendments; Waivers: No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.


c.          Notices: Any notices to be given pursuant to this Agreement by
either party may be effected by personal delivery or by overnight delivery with
receipt requested. Mailed notices shall be addressed to the parties at the
addresses stated below, but each party may change its or his/her address by
written notice to the other in accordance with this subsection (c).Mailed
notices to Executive shall be addressed as follows:
 
 
8

--------------------------------------------------------------------------------

 
 
      Anthony J. Cataldo
      _____________________
      _____________________
      _____________________


      Mailed notices to the Company shall be addressed as follows:


      Board of Directors
      Genesis Biopharma, Inc.
      10800 Wilshire Blvd. Suite 950
      Los Angeles, Ca 90024


d.          Entire Agreement: This Agreement constitutes the entire employment
agreement between Executive and the Company regarding the terms and conditions
of his employment, with the exception of (a) the agreement described in Section
7 and (b) any stock option, restricted stock or other Company stock-based award
agreements between Executive and the Company to the extent not modified by this
Agreement. This Agreement (including the documents described in (a) and (b)
herein) supersedes all prior negotiations, representations or agreements between
Executive and the Company, whether written or oral, concerning Executive's
employment by the Company.


e.          Withholding Taxes: All payments made under this Agreement shall be
subject to reduction to reflect taxes required to be withheld by law.


f.          Counterparts: This Agreement may be executed by the Company and
Executive in counterparts, each of which shall be deemed an original and which
together shall constitute one instrument.


g.          Headings: Each and all of the headings contained in this Agreement
are for reference purposes only and shall not in any manner whatsoever affect
the construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.


h.          Savings Provision: To the extent that any provision of this
Agreement or any paragraph, term, provision, sentence, phrase, clause or word of
this Agreement shall be found to be illegal or unenforceable for any reason,
such paragraph, term, provision, sentence, phrase, clause or word shall be
modified or deleted in such a manner as to make this Agreement, as so modified,
legal and enforceable under applicable laws. The remainder of this Agreement
shall continue in full force and effect.


i.          Construction: The language of this Agreement and of each and every
paragraph, term and provision of this Agreement shall, in all cases, for any and
all purposes, and in any and all circumstances whatsoever be construed as a
whole, according to its fair meaning, not strictly for or against Executive or
the Company, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 

j.          Further Assurances: From time to time, at the Company's request and
without further consideration, Executive shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement and to provide adequate
assurance of Executive's due performance hereunder.


k.         Governing Law: Executive and the Company agree that this Agreement
shall be interpreted in accordance with and governed by the laws of the State of
California.


l.          Board Approval: The Company warrants to Executive that the Board of
Directors of the Company has ratified and approved the within Agreement, and
that the Company will cause the appropriate disclosure filing to be made with
the Securities and Exchange Commission in a timely manner.


      IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year written below.


May _____________, 2011
     
 
 
Anthony J. Cataldo
   
May ______________, 2011
   
Genesis Biopharma Inc..

 

 
By:
   

 
 
10

--------------------------------------------------------------------------------

 